               Case 4:14-cv-04480-YGR Document 306 Filed 08/23/19 Page 1 of 5




 1   JOSEPH H. HUNT
     Assistant Attorney General
 2   DAVID L. ANDERSON
 3   United States Attorney
     ANTHONY J. COPPOLINO
 4   Deputy Branch Director
     JULIA A. HEIMAN
 5   Senior Counsel
 6   CHRISTOPHER HEALY
     Trial Attorney
 7   United States Department of Justice
     Civil Division, Federal Programs Branch
 8   P.O. Box 883
 9   Washington, D.C. 20044
     Telephone: (202) 514-8095
10   Facsimile: (202) 616-8470
     Email: Christopher.Healy@usdoj.gov
11
12   Attorneys for Defendants

13   MAYER BROWN LLP
     LEE H. RUBIN
14
     lrubin@mayerbrown.com
15   SAMANTHA BOOTH
     sbooth@mayerbrown.com
16   Two Palo Alto Square, Suite 300
17   3000 El Camino Real
     Palo Alto, CA 94306-2112
18   Telephone:    (650) 331-2000
     Facsimile:    (650) 331-2060
19
20   Attorneys for Plaintiff
     Twitter, Inc.
21
                               IN THE UNITED STATES DISTRICT COURT
22
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
23   __________________________________________
                                                )
24   TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
25                                              )
           Plaintiff,                           )
26                                              )
                           v.                   ) JOINT RESPONSE TO
27                                              ) THE COURT’S JUNE 21, 2019
28   WILLIAM P. BARR, Attorney                  ) ORDER TO SHOW CAUSE
     General of the United States, et al.,      )

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Joint Response to the Court’s June 21, 2019 Order to Show Cause            1
               Case 4:14-cv-04480-YGR Document 306 Filed 08/23/19 Page 2 of 5



                                               )                       Hon. Yvonne Gonzalez Rogers
 1
           Defendants.                         )
 2                                             )
     __________________________________________)
 3
 4
             The Parties hereby respectfully respond jointly to the Court’s June 21, 2019 Order to
 5
     Show Cause, ECF No. 301. In that Order, the Court indicated that it was “inclined to
 6
     reconsider” the Court’s previous denial of the Government’s Motion for Summary Judgment,
 7
     ECF No. 172, issued July 6, 2017, based on information included in the classified declaration of
 8
     Michael C. McGarrity, which had been submitted in support of the Government’s March 2019
 9
     assertion of the state secrets privilege. See ECF No. 282. The Government submitted the
10
     McGarrity declaration in support of its assertion of the state secrets privilege over an earlier
11
     declaration, the classified declaration of Michael Steinbach, See ECF No. 144, which had been
12
     submitted to support the Government’s 2016 motion for summary judgment on the merits of
13
     Plaintiff’s claims, ECF No. 145.
14
             Though the parties continue to disagree about the merits of the Government’s state
15
     secrets privilege assertion, as well as the Government’s 2016 summary judgment motion, the
16
     parties agree that the McGarrity declaration has not properly been submitted into evidence in this
17
     case for the purpose of resolving the merits of Twitter’s claims. 1 Accordingly, the Parties
18
19   1
       The McGarrity declaration’s purpose was to support the Attorney General’s assertion of the
20   state secrets privilege over disclosure of the classified Steinbach Declaration to Plaintiff’s
     counsel by providing information to the Court concerning the harms that the Government
21   believes reasonably could be expected to result from the potential disclosure of the classified
     Steinbach declaration. Previously, the classified Steinbach declaration had been submitted in
22   support of the Government’s prior summary judgment motion to address the merits of Plaintiff’s
23   claims, in particular to set forth what the Government contends are the national security harms
     that would result from release of redacted information contained in Twitter’s draft Transparency
24   Report, at issue in this case. Thus, the McGarrity declaration was proffered in support of the
     privilege assertion and not to support the Government’s position on the merits of the case.
25   Accordingly, the classified McGarrity declaration should not be used to inform the Court’s
26   consideration Defendants’ motion for summary judgment. Rather, new motions for summary
     judgment and supporting declarations are the appropriate course of action in response the Court’s
27   Order of June 21, 2019.
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Joint Response to the Court’s June 21, 2019 Order to Show Cause                                    2
               Case 4:14-cv-04480-YGR Document 306 Filed 08/23/19 Page 3 of 5




 1   request that (a) the Government be afforded an opportunity to file a new motion for summary
 2   judgment, supported by a new declaration, which would incorporate, as appropriate, those
 3   aspects of the information proffered in the McGarrity declaration germane to the merits of the
 4   case, and (b) Twitter be afforded an opportunity to simultaneously oppose the Government’s
 5   motion and cross-move for summary judgment, in accordance with Paragraph 9(e) of the Court’s
 6   Standing Order in Civil Cases. Specifically, the parties request the following briefing schedule:
 7          September 27, 2019 – Defendants’ Motion for Summary Judgment due;
 8          October 25, 2019 – Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment
 9           and Cross-Motion for Summary Judgment due;
10          November 22, 2019 – Defendants’ Reply In Support Of Summary Judgment and
11           Opposition to Plaintiff’s Cross-Motion for Summary Judgment due; and
12          December 18, 2019 – Plaintiff’s Reply In Support of Summary Judgment due.
13           The parties further request that the Court stay its consideration of Plaintiff’s outstanding
14   discovery motion, unless and until the Court denies the Parties’ respective motions for summary
15   judgment.
16           The Parties wish this case to proceed expeditiously to final judgment, and they believe
17   that the above course of action is the proper method for the Court to reconsider the Defendants’
18   request for summary judgment, and Plaintiff’s cross-motion.
19
20   Dated: August 23, 2019                             Respectfully submitted,
21
                                                        JOSEPH H. HUNT
22                                                      Assistant Attorney General
23
                                                        DAVID L. ANDERSON
24                                                      United States Attorney
25                                                      ANTHONY J. COPPOLINO
26                                                      Deputy Branch Director

27                                                             /s/
                                                        JULIA A. HEIMAN, Bar No. 241415
28                                                      Senior Counsel

     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Joint Response to the Court’s June 21, 2019 Order to Show Cause                                    3
               Case 4:14-cv-04480-YGR Document 306 Filed 08/23/19 Page 4 of 5



                                                        CHRISTOPHER HEALY
 1
                                                        Trial Attorney
 2                                                      U.S. Department of Justice
                                                        Civil Division, Federal Programs Branch
 3                                                      P.O. Box 883
                                                        Washington, D.C. 20044
 4
                                                        Christopher.Healy@usdoj.gov
 5                                                      Attorneys for Defendants

 6            Pursuant to General Order No. 45, I, Christopher Healy, attest that I obtained concurrence
 7   in the filing of this document from the following signatories.

 8
      Dated: August 23, 2019                            MAYER BROWN LLP
 9
10                                                      /s/ Lee H. Rubin
                                                        MAYER BROWN LLP
11                                                      LEE H. RUBIN (SBN 141331)
                                                        lrubin@mayerbrown.com
12                                                      SAMANTHA BOOTH (SBN 298852)
13                                                      sbooth@mayerbrown.com
                                                        Two Palo Alto Square, Suite 300
14                                                      3000 El Camino Real
                                                        Palo Alto, CA 94306-2112
15                                                      Telephone:     (650) 331-2000
16                                                      Facsimile:     (650) 331-2060

17                                                      Attorneys for Plaintiff
                                                        Twitter, Inc.
18
19
20
21
22
23
24
25
26
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR
     Joint Response to the Court’s June 21, 2019 Order to Show Cause                                  4
              Case 4:14-cv-04480-YGR Document 306 Filed 08/23/19 Page 5 of 5




 1
 2                          IN THE UNITED STATES DISTRICT COURT
 3                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
     __________________________________________
 4
                                                )
 5   TWITTER, INC.,                             ) Case No. 14-cv-4480-YGR
                                                )
 6         Plaintiff,                           )
                                                )
 7
                           v.                   ) [PROPOSED] ORDER
 8                                              ) SETTING RENEWED
     WILLIAM P. BARR, Attorney                  ) SUMMARY JUDGMENT
 9   General of the United States, et al.,      ) BRIEFING SCHEDULE
10                                              )
           Defendants.                          )
11                                              )
     __________________________________________)
12
13          Upon consideration of the parties’ joint response to the Court’s Order to Show Cause, it
14   is hereby ORDERED that
15         Defendants’ Motion for Summary Judgement shall be due September 27, 2019;
16         Plaintiff’s Opposition to Defendants’ Motion for Summary Judgment and Cross-Motion
17          for Summary Judgment shall be due October 25, 2019;
18         Defendants’ Reply In Support Of Summary Judgment and Opposition to Plaintiff’s
19          Cross-Motion for Summary Judgment shall be due November 22, 2019; and
20         Plaintiff’s Reply In Support of Summary Judgment shall be due December 18, 2019.
21   SO ORDERED.
22
23   Date: ____________                            _________________________________
                                                   Hon. Yvonne Gonzalez Rogers
24                                                 UNITED STATES DISTRICT JUDGE
25
26
27
28


     Twitter, Inc. v. Barr, et al., Case No. 14-cv-4480-YGR                                            5
     [PROPOSED] Order Setting Renewed Summary Judgment Briefing Schedule
